DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1 and 6-12 are currently pending.  In response to the Office Action mailed 3/04/2021, applicant amended claims 1, 6 and 8-12; canceled claims 2-5 and 13-15
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/17/2021, with respect to claims 1 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 2 and 5.  It has been determined that the prior art of record in combination do not disclose teach or suggest the limitations of amended claim 1.
Allowable Subject Matter
Claims 1 and 6-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the control circuit is configured to be capable of, if the temperature detected by the temperature sensor is in a predetermined first temperature range, performing first temperature compensation control to, according to the temperature detected by the temperature sensor, adjust the duty cycle of the pulse voltage based on the duty cycle-reflectivity or transmissivity characteristic at the relevant temperature, and if the temperature 
Claims 6-12 are allowable due to dependency to claim 1.
US 20090002575 A1 to Yamada et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Yamada discloses various limitations of base claim 1: a mirror display apparatus comprising a monitor display device, a mirror optical element (See at least Fig. 2 mirror body 10) disposed on a front side of a display surface of the monitor display device (Fig. 2 liquid crystal monitor), and a control circuit (para 78), wherein: the mirror optical element includes a liquid-crystal panel with a reflection-type polarizer disposed on a back side thereof, the mirror optical element is an element having a reflectivity and a transmissivity that are changed in respective directions opposite to each other via electric driving using a voltage applied to the liquid-crystal panel so that the element can be changed into a transmissive state in which the reflectivity is low and the transmissivity is high, relatively, a reflector state in which the reflectivity is high and the transmissivity is low, relatively, and a reflectivity-reduced reflector state between these states, in a stepwise manner or steplessly, and reversibly (See para 58-68), the control circuit is configured to be capable of performing operation mode switching control to set an operation mode of the mirror display apparatus by performing switching 
However, Yamada does not disclose that “liquid crystal molecules corresponding to a first region in which the second sub-region of the first sub-pixel electrode is positioned, a second region in which the first sub-region of the first sub-pixel electrode and the third sub-region of the second sub-pixel electrode overlap each other, and a third region in which the fourth sub-region of the second sub-pixel electrode is positioned are configured to have different pretilts.”  Further, US 20040051820 A1 to Yuan et al discloses that as the ambient temperature increases during fabrication of a liquid crystal cell, the birefringence of the LC material generally decreases (para 9).  Specifically, Yuan discloses a voltage driving circuit for applying the compensation voltage to the liquid crystal cell, where the application of the compensation voltage optimizes an extinction ratio of the liquid crystal cell. The controller controls the extinction ratio using an applied voltage to compensate for temperature changes, liquid crystal cell gap variations, and other errors of the liquid crystal cell. This controller is aimed at liquid crystal devices used in a wide ambient temperature range and is also useful to compensate for the fabrication errors of the liquid crystal switches (para 13), but does not disclose that the control circuit is configured to be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/            Primary Examiner, Art Unit 2871